 1                                                                       Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   SEVEN, LLC D/B/A SEVEN, individually and
10   on behalf of all others similarly situated,
                                                             No. 2:21-cv-00432-BJR
11                                         Plaintiff,

12          v.                                               STIPULATION AND ORDER TO
                                                             STAY DISCOVERY DEADLINES
13   ACE PROPERTY AND CASUALTY
     INSURANCE COMPANY,
14
                                         Defendant.
15

16

17                                            STIPULATION

18          Defendant intends to file a dispositive motion under Fed. R. Civ. P. 12. See Dkt. No. 11

19   (Order Re: Stipulation of Extension of Time to Answer and FRCP 26(f) Deadlines).
20          As with the majority of the other related cases pending before this Court, see Dkt. #2, and
21
     in an effort to preserve judicial economy, the parties stipulate to and respectfully propose that:
22
            1.      Discovery should be stayed in this case.
23
            2.      The parties will confer about a schedule for discovery pursuant to Fed. R. Civ. P.
24

25   26 after the Court addresses the merits of the dispositive motion in this case.

26          IT IS SO STIPULATED.

     STIPULATION AND ORDER TO STAY DISCOVERY DEADLINES                   KELLER ROHRB ACK L.L .P.
     (2:21-cv-00432-BJR) - 1                                                 1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
 1           DATED this 25th day of May, 2021
 2   KELLER ROHRBACK L.L.P.                      COZEN O’CONNOR
 3
     s/ Amy Williams-Derry                       s/ William F. Knowles
 4   s/ Lynn L. Sarko                            s/ Cameron D. Young
     s/ Ian S. Birk                              William F. Knowles, WSBA # 17212
 5   s/ Gretchen Freeman Cappio                  Cameron D. Young, WSBA #54232
     s/ Irene M. Hecht                           999 Third Avenue, Suite 1900
 6   s/ Gabriel E. Verdugo                       Seattle, WA 98104
 7   s/ Nathan L. Nanfelt                        Telephone: (206) 340-1000
     Amy Williams-Derry, WSBA #28711             Fax: (206) 621-8783
 8   Lynn L. Sarko, WSBA #16569                  Email: wknowles@cozen.com
     Ian S. Birk, WSBA #31431                    Email: cdyoung@cozen.com
 9   Gretchen Freeman Cappio, WSBA #29576
     Irene M. Hecht, WSBA #11063
10   Gabriel E. Verdugo, WSBA #44154             Attorneys for Defendant ACE Property and
11   Nathan Nanfelt, WSBA #45273                 Casualty Insurance Company
     1201 Third Avenue, Suite 3200
12   Seattle, WA 98101
     Telephone: (206) 623-1900
13   Fax: (206) 623-3384
     Email: awilliams-derry@kellerrohrback.com
14   Email: lsarko@kellerrohrback.com
15   Email: ibirk@kellerrohrback.com
     Email: gcappio@kellerrohrback.com
16   Email: ihecht@kellerrohrback.com
     Email: gverdugo@kellerrohrback.com
17   Email: nnanfelt@kellerrohrback.com
18
     Attorneys for Plaintiff and the Proposed
19   Classes

20

21

22

23

24

25

26

     STIPULATION AND ORDER TO STAY DISCOVERY DEADLINES           KELLER ROHRB ACK L.L .P.
     (2:21-cv-00432-BJR) - 2                                        1201 Third Avenue, Suite 3200
                                                                       Seattle, WA 98101-3052
                                                                    TELEPHONE: (206) 623-1900
                                                                     FACSIMILE: (206) 623-3384
 1                                                ORDER
 2          Having reviewed the foregoing Stipulation of the parties, and finding that good cause
 3
     exists for the requested relief, the Court HEREBY GRANTS the relief requested, as follows:
 4
            1.      Discovery is HEREBY STAYED.
 5
            2.      Deadlines of the Order Regarding Initial Disclosures and Joint Status Report are
 6

 7   HEREBY STAYED.

 8          3.      The parties SHALL CONFER about a schedule for discovery pursuant to Fed. R.

 9   Civ. P. 26 once the Court has addressed the merits of the dispositive motion in this case.
10          IT IS SO ORDERED.
11
            Dated this 25th day of May, 2021.
12

13                                                        __________________________________
                                                          Hon. Barbara J. Rothstein
14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER TO STAY DISCOVERY DEADLINES                  KELLER ROHRB ACK L.L .P.
     (2:21-cv-00432-BJR) - 3                                                1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
